Citation Nr: 0805529	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  04-43 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to February 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for bilateral hearing 
loss and tinnitus.  

A motion to advance this case on the Board's docket was 
received and granted by the Board in March 2006, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2007).  

This case was previously before the Board in March 2006, at 
which time, service connection for bilateral hearing loss and 
tinnitus were denied.  The veteran appealed the Board's March 
2006 decision to the United States Court of Appeals for 
Veterans Claims (Court).  By Order dated April 2007, the 
Court granted a Joint Motion for Remand, vacated the March 
2006 Board decision, and remanded the case for compliance 
with the terms of the joint motion.  The requested 
development has been conducted and the claim is now properly 
before the Board for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Competent evidence of hearing loss in service, 
manifestations of sensorineural hearing loss within one year 
following the veteran's discharge from service, or of a nexus 
between the post service bilateral hearing loss disability 
and service, is not of record.

3.  Competent evidence of a nexus between the post service 
diagnosis of tinnitus and service is not of record.



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service nor 
may sensorineural hearing loss be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision

The veteran states that he was exposed to artillery, tanks, 
engines, and gunfire in the European Theatre during World War 
II, and he suffered from hearing loss upon separation from 
service.  He also states that his tinnitus is a direct result 
of the activities he took part in during his active military 
service.  The veteran contends that his current hearing loss 
and tinnitus are attributable to his active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Service connection for sensorineural 
hearing loss (an organic disease of the nervous system) may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b).  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide:

For the purpose of applying the laws 
administered by VA, impaired hearing will be 
considered to be a disability when the 
auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Due to the similar medical history and evidence related to 
the claims, as well as the similar disposition of the issues, 
the Board will address them in a common discussion.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for bilateral hearing loss and 
tinnitus.  The veteran is competent to allege that he 
experienced hearing difficulties and noticed ringing in the 
ears while in service; however, the veteran's service medical 
records do not substantiate that allegation.  The veteran's 
February 1946 physical examination prior to discharge is 
silent for such complaints of bilateral hearing loss and 
tinnitus, and the veteran's hearing was 15/15 with whispered 
voice.  In addition, the examination report reflected no ear, 
nose, or throat abnormalities.  

The Board also notes that the veteran has submitted a 
December 2002 audiological evaluation report.  While the 
Board acknowledges the hearing test performed, there is no 
statement provided as to whether the veteran's bilateral 
hearing loss or tinnitus is attributable to his active 
military service, or indicating that his hearing loss became 
manifest to a compensable degree within a year after service.  

Based upon the evidence in the claims file, the first time 
the veteran's bilateral hearing loss and tinnitus are shown 
is in the December 2002 audiological evaluation report and 
the July 2004 VA examination report, which occurred many 
years following the veteran's discharge from service.  The 
Board acknowledges that the veteran has contended, in 
essence, that his hearing loss and tinnitus have existed 
since his military service.  The veteran is also competent to 
state that he was exposed to acoustic trauma as an 
electrician in the European Theatre.  Additionally, the 
Board, is of course, aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology; however, there is no objective medical 
evidence of record of bilateral hearing loss and tinnitus 
being caused by inservice noise exposure during service or 
immediately thereafter.  In this regard the Board also notes 
that the absence of evidence in support of an alleged fact 
clearly is an evidentiary circumstance that weighs against 
the existence of the alleged fact.  Forshey v. Principi, 284 
F.3d 1335, 1363 (Fed. Cir. 2002) (holding that negative 
evidence means that "which tends to disprove the existence 
of an alleged fact").  Moreover, in Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000), the Court held that "evidence of 
a prolonged period without medical complaint can be 
considered, along with other factors concerning the veteran's 
health and medical treatment during and after military 
service."  Id. at 1333.  Given the negative service medical 
records, the absence of complaint or treatment until many 
years after service, and the absence of any medical evidence 
showing continuity of symptomatology, the Board finds that 
the evidence weighs against the veteran's claims.  See Voerth 
v. West, 13 Vet. App. 117, 120- 21 (1999) (there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disabilities and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observations is competent).  

In July 2004, the veteran was afforded a VA examination for 
his bilateral hearing loss and tinnitus.  During the 
examination, the veteran reported a significant four year 
history of military noise exposure without the benefit of 
hearing protection.  He explained to the examiner that he was 
exposed to artillery tanks, engines, and gunfire, while 
working as an electrician in the European Theatre during 
World War II.  After discharge from service, the veteran 
stated that he worked as an electrician, farmer, and rancher 
with exposure to tractors and farm equipment.  He admitted to 
occasional hunting without the use of hearing protection when 
he was younger.  The veteran explained that despite being 
exposed to acoustic trauma during military service, he first 
noticed hearing difficulties and "bothersome humming 
noises" in the left ear approximately two years ago.  

Audiological testing revealed fairly recent onset of tinnitus 
in the left ear, with low-normal to severe sensorineural 
hearing loss in the right ear and moderately-severe to severe 
sensorineural hearing loss in the left ear.  The examiner 
opined that the veteran's hearing loss and tinnitus are 
"less likely as not caused by military noise exposure."  
She acknowledged that even though the veteran's pattern of 
hearing loss in the right ear is similar to noise-induced 
hearing loss with overlay of aging, the veteran's hearing 
loss is more severe than would be expected for aging alone.  
The examiner explained that the veteran's occupation as a 
farmer and rancher after discharge from service likely 
contributed to his hearing loss, but the veteran could have 
suffered some degree of hearing loss during his military 
service.  

With regard to the examiner's opinion, the Board initially 
notes that it weighs against the veteran's claims.  When read 
in context, the examiner clearly finds that the veteran's 
hearing loss and tinnitus were not caused by military noise 
exposure.  The Board acknowledges that the examiner stated 
that the veteran could have suffered some hearing loss in 
service, but at the same time, she more definitely attributed 
the veteran's hearing loss to his post service occupation.  
The Board finds that the examiner's "could" reference, is 
more of a possible relationship, rather than a probable 
relationship.  This finding is also consistent with the other 
evidence of record.  The service medical records show no 
complaints of or findings associated with hearing loss, and 
it was not until many decades after service that the 
veteran's hearing loss was initially diagnosed.  In addition 
to the foregoing, the veteran's own statements on VA 
examination are inconsistent with his appellate assertions.  
Specifically, on VA examination in 2004, the veteran stated 
that he noticed hearing problems approximately two years ago, 
which, by the way, is consistent with the 2002 hearing loss 
disability diagnosis.  As such, the Board finds that the July 
2004 medical opinion is definitive and of great probative 
value.  The veteran's hearing loss and tinnitus are not 
related to his military service.  

The Board also notes that the VA examiner stated that the 
whisper test is not an accurate measure of high frequency 
hearing loss and not a sensitive measure of possible noise-
induced hearing loss, which the veteran contends he had 
during his active service.  A whisper test does not provide 
frequency or ear specific information and therefore, does not 
rule out or confirm high frequency hearing loss.  
Nonetheless, even if the Board concedes that the whisper test 
results were unreliable.  The competent and credible evidence 
still weighs against the veteran's claims.  Again, there is 
no indication within the service medical records showing that 
the veteran experienced any hearing loss or tinnitus at that 
time.  Further, the record is void of any evidence associated 
with hearing loss until approximately 56 years after service.  
More importantly, after reviewing the claims file, examining 
the veteran, and reviewing his medical history, a VA medical 
examiner after considering the potential inaccuracies of the 
whispered voice test, opined that the veteran's hearing loss 
and tinnitus were not related to service.  The examiner based 
her conclusion on a thorough review of the veteran's claims 
file taking into consideration the veteran's military 
history, the whispered voice test, his age, and employment 
after discharge from service.  There is no competent medical 
evidence to balance the July 2004 VA medical opinion.  

The Board is aware of the veteran's contentions that his 
bilateral hearing loss and tinnitus are somehow etiologically 
related to service.  However, competent medical evidence is 
required in order to grant service connection for these 
claims.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 92 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The Board finds that the veteran's claims for service 
connection for bilateral hearing loss and tinnitus cannot be 
granted because there is no evidence of hearing loss or 
tinnitus at the time he separated from service, no evidence 
of manifestations of sensorineural hearing loss to a 
compensable degree within one year following his discharge 
from service, no evidence of continuity of symptomatology of 
hearing loss and tinnitus from the time he separated from 
service until the first objective showing of hearing loss and 
tinnitus, and no competent evidence of a nexus between 
bilateral hearing loss and tinnitus to his active military 
service.  

Accordingly for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claims 
of service connection for bilateral hearing loss and 
tinnitus, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.  

II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the May 2004 letter sent to the veteran.  In the 
May 2004 letter, VA informed the veteran that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post 
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concluded above, the preponderance of 
the evidence is against the veteran's pending claims, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA obtained the veteran's service medical 
records and private treatment records dated December 2002.  
The Board notes that VA attempted to obtain the veteran's 
service personnel records from the National Personnel Records 
Center.  In March 2005, the National Personnel Records Center 
(NPRC) responded that the records were fire-related and 
alternate record sources may be available to reconstruct the 
lost information.  In August 2005, the RO determined that the 
veteran's service personnel records were unavailable for 
review, and all possible avenues had been exhausted.  The 
veteran was also provided an examination in connection with 
his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


